      Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 1 of 55



                 IN THE UNITED STATE DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATE OF AMERICA                  )
                                         )
vs.                                      )      Case No. 1:87-CR-00593
                                         )
JORGE TORRES                             )
VICTOR TORRES                            )



 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS JORGE AND VICTOR
 TORRES’ MOTION FOR A SENTENCE REDUCTION PURSUANT TO 18 U.S.C. §
                          3582(c)(1)(A)


                                  B ELL NUNNALLY & M ARTIN LLP

                                  By: /s/ Arianna Goodman
                                      Arianna Goodman
                                      agoodman@bellnunnally.com
                                      Texas Bar No. 24109938
                                      Jeff Ansley
                                      jansley@bellnunnally.com
                                      Texas Bar No. 00790235
                                      Katherine Devlin (pro hac pending)
                                      kdevlin@bellnunnally.com
                                      Texas Bar No. 24094372
                                      2323 Ross Avenue, Suite 1900
                                      Dallas, Texas 75201
                                      (214) 740-1400 Telephone

                                  B URIED ALIVE PROJECT

                                  By: /s/ Brittany Barnett
                                      Brittany K. Barnett (pro hac pending)
                                      brittany@buriedaliveproject.org
                                      Texas Bar No. 24078196
                                      3131 McKinney Avenue, Suite 600
                                      Dallas, Texas 75204
                                      (214) 919-4421 Telephone
                                    ATTORNEYS FOR JORGE AND VICTOR
                                    TORRES




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 2 of 55



                                           TABLE OF CONTENTS

I.     INTRODUCTION........................................................................................................ 1
II.    PERSONAL BACKGROUND ..................................................................................... 3
III.   FACTUAL AND PROCEDURAL BACKGROUND .................................................... 7
       A.       Torres Brothers Offense Conduct....................................................................... 7
       B.       Trial, Conviction and Sentencing ....................................................................... 8
IV.    ARGUMENT..............................................................................................................10
       A.       This Court Has the Authority to Reduce Jorge and Victor Torres’
                Sentence to Time Served Pursuant to 18 U.S.C. § 3582(c)(1)(A) .......................10
                i.        Congress intended to empower district courts to reduce
                          sentences based on “extraordinary and compelling reasons”
                           other than medical condition, age, and family circumstances..................11
                ii.       The U.S. Sentencing Commission has indicated that the
                          “extraordinary and compelling reasons” upon which a
                          sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)
                           may be based are not limited to medical condition, age
                           and family circumstances......................................................................14
                iii.      The First Step Act authorizes federal courts to reduce
                           sentences based on virtually any “extraordinary and
                          compelling reasons.” ............................................................................16
       B.       Jorge and Victor Torres Have Exhausted their Administrative
                Remedies for the Filing of an 18 U.S.C. § 3582(c)(1)(a) Sentence
                 Reduction Motion Directly with this Court.......................................................21
       C.       Extraordinary and Compelling Reasons Support the Reduction
                of the Torres Brothers’ Life Sentences to Time Served .....................................21
                i.        The Torres Brothers are fully and unconditionally rehabilitated..............22
                ii.       The Torres Brothers are remorseful and accept full
                          responsibility for their actions. ..............................................................23
                iii.      The Torres Brothers are pillars in the religious
                          community of BOP. ...............................................................................24
                iv.       The Torres Brothers have acted in ways that far
                          exceed merely rehabilitating themselves.................................................25
                v.        The Torres Brothers have exceptional character, even
                          in the opinion of BOP staff at FCI Fairton..............................................27
                vi.       The Torres Brothers are committed to working with
                          at-risk-youth. ........................................................................................29




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                             i
      Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 3 of 55



     D.       The COVID-9 Outbreak Presents a Compelling and Extraordinary
              Circumstance that Warrants Compassionate Release for the
              Torres Brothers, Who are at Risk. .....................................................................32
     E.       The Conditions of BOP Incarceration Foster the Spread of COVID-19,
              and Jorge and Victor Torres’ Age and Current Medical Conditions
              Render Them Particularly Susceptible to an Unreasonable Risk
               of Death and an Inability to Take Preventative Measures or
              Self-care Recommended by the CDC. ...............................................................35
     F.       The Relevant 3553(a) Factors Including the Torres Brothers’
              Release Plan Favor Resentencing......................................................................40
              i.        The Torres Brothers have a realistic release plan that takes
                         into account the time needed to transition back into society....................40
              ii.       Releasing the Torres Brothers does not diminish the
                        seriousness of their offense. ..................................................................41
              iii.      The Torres Brothers’ advancing age and medical conditions
                        favor their release especially in light of the ongoing
                        COVID-19 pandemic.............................................................................41
              iv.       The Torres Brothers’ sentence is disproportionate to those
                        of other large-scale conspiracy cases and to all of their former
                         co-defendants.......................................................................................42
              v.        After 33 years in prison, the sentencing goal of deterrence
                        has been met. ........................................................................................44
              vi.       There is nothing to gain with the continued incarceration
                        of Jorge and Victor Torres.....................................................................46
V.   CONCLUSION...........................................................................................................46




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                         ii
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 4 of 55




                                         TABLE OF AUTHORITIES

                                                                                                               Page(s)

Cases

In re Manrigue,
    2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) .................................................................... 39

In re Request to Commute or Suspend County Jail Sentences,
    Docket No. 084230 (N.J. Mar. 22, 2020) ........................................................................... 39

United States v. Avenatti,
   No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) .......................................................................... 39

United States v. Barkman,
   2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020) ...................................................... 39

United States v. Beck,
   Case No. 13-CR-186-6, 2019 WL 2716505 (W.D.N.C. June 28, 2019) ......................... 16, 18

United States v. Cantu,
   Case No. 05-CR-458, 2019 WL 2498923 (S.D. Tex. June 17, 2019) ................................... 20

United States v. Cantu-Rivera,
   Case No. 89-CR-204, 2019 WL 2578272 (S.D. Tex. June 24, 2019) ................................... 19

United States v. Copeland,
   No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) ................................................................... 39

United States v. Dimasi,
   220 F. Supp. 3d 173 (D. Mass. 2016)................................................................................. 15

United States v Garlock,
   No. 18-CR-00418-VC-1, 2020 WL 1439980 (N.D. Cal. Mar. 25, 2020).............................. 39

United States v. Harris,
   No. 19-cr-356 (D.D.C. Mar. 26, 2020) ............................................................................... 39

United States v. Jaffee,
   No. 19-cr-88 (D.D.C. Mar. 26, 2020)................................................................................. 39

United States v. Matthaei,
   No. 1:19-CV-00243-BLW, 2020 WL 1443227 (D. Idaho Mar. 16, 2020)............................ 39




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                   iii
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 5 of 55



United States v. McGraw,
   Case No. 02-CR-00018, 2019 WL 2059488 (S.D. Ind. May 9, 2019) .................................. 20

United States v. Perez,
   No. 19 CR. 297 (PAE), 2020 WL 1329225 (S.D.N.Y. Mar. 19, 2020) ................................ 39

United States v. Rodriguez,
   2:03-cr-0027-AB-1 (E.D. Pa. April 1, 2020) ...................................................................... 39

United States v. Selna,
   8:16-cr-76-JVS (C.D. Cal. Mar. 26, 2020) ......................................................................... 39

United States v. Stephens,
   2020 WL 1295155, __F. Supp. 3d__ (S.D.N.Y. Mar. 19, 2020) .......................................... 39

United States. v. Torres,
   901 F.2d 205 (2d Cir. 1990), cert. denied, 498 U.S. 906 (1990) ........................................ 8, 9

United States v. Torres,
   941 F.2d 124 (2d Cir. 1991) ................................................................................................9

Xochihua-James v. Barr,
   No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished)......................................................... 38

Statutes

18 U.S.C. § 3553 ............................................................................................. 11, 18, 40, 41, 42

18 U.S.C. § 3582 .......................... 1, 3, 4, 1, 2, 3, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, 37, 40

18 U.S.C. § 3582 .................................................................................................................... 17

18 U.S.C. § 4205 .................................................................................................................... 17

21 U.S.C. § 846 .................................................................................................................... 2, 8

21 U.S.C. § 848 .................................................................................................................... 2, 8

28 U.S.C. § 994 ................................................................................................................ 14, 16

42 U.S.C. § 247 ................................................................................................................ 34, 35

Pub. L. No. 116-136, § 12003(b)(2) (2020).............................................................................. 37

U.S.S.G. § 1B1.13 ......................................................................................11, 14, 15, 16, 18, 20




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                                 iv
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 6 of 55



Other Authorities

ABA Journal, How can prisons contain coronavirus when Purell is a
  contraband?, (March 13, 2020), available at
  https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-
  prisons-contain-coronavirus ............................................................................................. 36

Biography, Griselda Blanco Biography, available at
   http://www.biography.com/people/griselda-blanco-20965407 (last accessed
   June 24, 2018) .................................................................................................................. 44

Bloomberg News, Cuomo Orders 100% of Nonessential N.Y. Workforce to Stay
   Home, (March 20, 2020), available at
   https://www.bloomberg.com/news/articles/2020-03-20/n-y-gov-cuomo-100-
   percent-of-workforce-must-stay-home .............................................................................. 34

Bureau of Prisons, Federal Bureau of Prisons Covid19 Action Plan, available at
   https://www.bop.gov/resources/news/20200313_covid-19.jsp; .......................................... 35

Cardozo Law Review, Second Looks & Second Chances (forthcoming 2019)
   (available today at
   https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3404899) ......................................... 12

CBS 4 Miami, The Hunt for the ‘Cocaine Godmother, (Sept. 27, 2012), available
  at http://miami.cbslocal.com/2012/09/27/the-hunt-for-the-cocaine-godmother/
  (last accessed June 24, 2018)....................................................................................... 43, 44

CBS 5 SF BayArea, Notorious Ex-Cocaine Kingpin George Jung Out of Prison,
  Living in San Francisco, (June 3, 2014), available at
  http://sanfrancisco.cbslocal.com/2014/06/03/notorious- ..................................................... 43

Centers for Disease Control and Prevention, People who are at higher risk for
   severe illness, (March 26, 2020), available at
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
   at-higher-
   risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronaviru
   s%2F2019-ncov%2Fspecific-groups%2Fhigh-risk-complications.html .............................. 35

Congressional Research Service, Federal Prisoners and COVID-19:
   Background and Authorities to Grant Release,
   https:://www.politico.com/f/?id=00000171-1826-d4a1-ad77-fda671420000 ....................... 37

Federal Bureau of Investigation, Last of the Arellano-Felix Brothers Sentenced,
   (Aug. 19, 2013), available at https://www.fbi.gov/sandiego/press-
   releases/2013/last-of-the-arellano-felix-brothers-sentenced (last accessed
   March 27, 2020) ......................................................................................................... 42, 43



DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                                v
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 7 of 55



Federal Bureau of Investigation, Osiel Cardenas-Guillen, Former Head of the
   Gulf Cartel, Sentenced to 25 Years’ Imprisonment, (Feb. 24, 2010), available
   at https://www.fbi.gov/houston/press- releases/2010/ho022410b.htm (last
   accessed June 24, 2018) .................................................................................................... 43

Gonsalves, et al., Achieving a Fair and Effective COVID-19 Response: An Open
   Letter to Vice-President Mike Pence, and Other Federal, State, and Local
   Leaders from Public Health and Legal Experts in the United States, (March 2,
   2020), at https://bit.ly/2W9V6oS ...................................................................................... 36

National Public Radio, Fauci Estimates that 100,000 to 200,000 Americans Could
   Die From the Coronavirus, (Mar. 29, 2020),
   https://www.npr.org/sections/coronavirus-live-
   updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-
   americans-could-die-from-the-coronavirus ........................................................................ 33

National Public Radio, How the Novel Coronavirus and the Flu are Alike and
   Different, (Mar. 20, 2020),
   https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-
   novel-coronavirus-and-the-flue-are-alike-and-different ..................................................... 33

National Public Radio, Prisons and Jails Worry About Becoming Coronavirus
   ‘Incubators,’ (March 13, 2020), available at
   https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-
   becoming-coronavirus-incubators ..................................................................................... 36

The New York Times, Coronavirus Map: Tracking the Global Outbreak, (March
   25, 2020), available at
   https://www.nytimes.com/interactive/2020/world/coronavirus-
   maps.html?action=click&pgtype=Article&state=default&module=styln-
   coronavirus&variant=show&region=TOP_BANNER&context=storyline_men
   u?action=click&pgtype=Article&state=default&module=styln-
   coronavirus&variant=show&region=TOP_BANNER&context=storyline_men
   u ...........................................................................................................................32, 33, 34

The New York Times, White House Takes New Line After Dire Report on Death
   Toll, (March 17, 2020), available at
   https://www.nytimes.com/2020/03/17/us/coronavirus-fatality-rate-white-
   house.html?action=click&module=Spotlight&pgtype=Homepage ..................................... 34

The New York Times, White House Tells Travelers from New York to Isolate as
   City Cases Soar, (March 24, 2020), available at
   https://www.nytimes.com/2020/03/24/nyregion/coronavirus-new-york-
   update.html ...................................................................................................................... 36

Oxford University Press, Infection Control in Jails and Prisons, Clinical
   Infectious Diseases 45(8) (2007), available at https://doi.org/10.1086/521910 .................... 35


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                                  vi
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 8 of 55



Politico New York Health Care, New York becomes ‘epicenter’ of coronacirus
    pandemic, (March 25, 2020), available at
    https://www.politico.com/states/new-york/newsletters/politico-new-york-
    health-care/2020/03/25/new-york-becomes-epicenter-of-coronavirus-
    pandemic-333669 ............................................................................................................ 33

Prison Policy Initiative, No need to wait for pandemics: The public health case for
    criminal justice reform, (March 6, 2020), available at
    https://www.prisonpolicy.org/blog/2020/03/06/pandemic .................................................. 37

Senate Report No. 98-225 (1983) ............................................................................................ 12

U.S. Department of Justice, Federal Bureau of Prisons, Compassionate
   Release/Reduction in Sentence: Procedures for Implementaion of 18 U.S.C.
   §§ 3582(c)(1)(A) and 4205(g), available at
   https://www.bop.gov/policy/progstat/5050_049_CN-1.pdf ................................................ 17

The Verge, Prisons and jails are vulerable to COVID-19 outbreaks, (Mar. 7,
   2020), available at https://bit.ly/2TNcNZY ....................................................................... 37

The White House, Proclamation on Declaring a National Emergency Concerning
   the Novel Coronavirus Disease (COVID-19) Outbreak, (March 13, 2020),
   available at https://www.whitehouse.gov/presidential-actions/proclemation-
   declaring-national-emergency-concerning-novel-coronavirus-disease-covid-
   19-outbreak/ .................................................................................................................... 34

World Health Organization, Report of the WHO-China Joint Mission on
  Coronavirus Disease 2019 (COVID-19), https://www.who.int./docs/default-
  source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf ....................... 38

World Health Organization, WHO Director-General’s opening remarks at the
  media briefing on COVID-19, (March 11, 2020), available at
  https://bit.ly/2W8dwpS .................................................................................................... 32




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                                              vii
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 9 of 55



          Jorge and Victor Torres (“Jorge” or “Victor” collectively, “Torres Brothers”) respectfully

submit this memorandum of law in support of their motion, pursuant to 18 U.S.C. § 3582(c)(1)(A),

for entry of an Order reducing their life sentences, of which they have already served nearly 33

years, to time served. 1

                                         I.   INTRODUCTION

          Two weeks ago, this brief would have primarily focused on the story of the Torres Brothers,

from 1988 to the present. In that time, they have made successful, unparalleled efforts to

rehabilitate themselves, build relationships with their children and grandchildren, and give back to

the prison community and community at large through their efforts to prevent others from making

their same mistakes. However, given the recent, unprecedented and ongoing health pandemic, it

is imperative to also stress the current life-threatening danger lurking at the prison cell doors of

Jorge and Victor Torres. Now, more than ever, the Torres Brothers are worthy of a second chance.

Their lives could very well depend on it. 2

          In sentencing the Torres Brother in 1988, the Court did not intend to give them a death

sentence. However, amidst the ongoing pandemic, that is essentially the case. The Torres Brothers

have done everything right since day one of their incarceration – June 24, 1987. Their post-

incarceration actions, their age and current medical conditions, and their reentry plan, coupled with

the unparalleled health crisis sweeping our country and its deadly expected arrival in our prisons,

are, by all meaning of the words, “extraordinary and compelling.”




1
  Jorge and Victor Torres have been in custody since June 24, 1987 – a total of 393 months (almost
33 years), which is equivalent to more than 450 months (37.5 years) imprisonment once “good
time” credit is taken into account.

2
    See generally, Exhibit 1, Affidavit of Dr. Brie Williams.

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 1
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 10 of 55



          At the time of their sentencing, Jorge and Victor Torres were 29 and 25, respectively. They

were convicted of Conspiracy to Distribute Heroin, in violation of 21 U.S.C. § 846, and

Conducting a Continuing Criminal Enterprise, in violation of 21 U.S.C. §§ 848(a) and 848(b). The

Honorable John M. Walker, Jr. sentenced both men to life in prison. Since then, Judge Walker has

drastically changed his position on the appropriate sentence for the Torres Brothers. He strongly

believes they should be released. 3

          In sum, in my view, the Torres’ continued incarceration is not necessary to serve
          the needs of our criminal sentencing scheme. See 18 U.S.C. § 3553(2). In the more
          than 32 years on the bench, this is the first time that I have supported a
          commutation. But it is the first time that I have encountered individuals whom I
          have sentenced that have rehabilitated themselves so completely and have rejected
          their criminal pasts so resoundingly. 4

          Changes to 18 U.S.C. § 3582(c)(1)(A) contained in the First Step Act, signed into law on

December 21, 2018, authorizes courts, after a defendant has exhausted his administrative remedies,

to reduce the prison term – even to time served – of any defendant if it finds that “extraordinary

and compelling reasons” warrant a reduction. In other words, federal judges are now empowered

to take a “second look” at the sentences imposed on defendants who are deserving and worthy of

said “second look.” Judge Walker has taken a second look and fully supports a time-served

sentence for Jorge and Victor. 5 Judge Walker made his support of a time-served sentence for the

Torres Brothers known long before the ongoing health pandemic. The Torres Brothers are

respectfully asking that this Honorable Court find the same.




3
 See Exhibit 2, Letters from U.S. Circuit Judge John M. Walker, Jr. to the Office of the Pardon
Attorney dated January 6, 2017 and March 23, 2018.

4   See id. at 4.
5   See id.

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                          Page 2
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 11 of 55



          Jorge and Victor Torres – non-violent offenders, who are serving their 33rd year of a life

sentence – are deserving and worthy of a “second look.” And, as set forth below, “extraordinary

and compelling reasons” warrant reduction of their life sentences to time served. Accordingly,

and for all the reasons detailed below, we respectfully request that this Court enter an Order,

pursuant to 18 U.S.C. § 3582(c)(1)(A), reducing Jorge Torres’ and Victor Torres’ life sentences to

time served.

                                 II. PERSONAL BACKGROUND

          Jorge and Victor Torres were born in Guayama, Puerto Rico, the eighth and tenth of ten

children, respectively. The brothers were raised in a close-knit, economically-comfortable family

supported by their father’s earnings as a landscaper. 6 The family relocated to New York for their

father’s employment, and they remained in New York for roughly thirteen years before returning

to Puerto Rico. 7

          After graduating high school in New York, Jorge enlisted in the United States Navy in

1976, where he served this country until he was honorably discharged four years later. 8 Victor

finished high school in Puerto Rico and returned to New York after graduation. 9 He then worked

as a handyman. 10




6
 See Exhibit 3, Jorge Torres Presentence Report (“Jorge PSR”) at 2; see also Exhibit 4, Victor
Torres Presentence Report (“Victor PSR”) at 2.
7   See Exhibit 3, Jorge PSR at 2-3.
8   See id. at 5.
9   See Exhibit 4, Victor PSR at 2.
10   See id. at 3.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 3
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 12 of 55



           With the exception of one brother, Urbano, the Torres Brothers’ siblings had no conflicts

with the law. 11 Urbano was convicted for Possession of Cocaine in 1986 or 1987 and passed away

shortly thereafter. 12

           In 1981, Jorge married the former Iris Rosario in a religious ceremony in New York, and

the couple have three children together: Jorge Jr., Blanca, and Mayling. 13 Still today, Iris describes

Jorge as a good father, husband, and family man who has maintained contact with his children and

advised them to “do the right and honest things in life.” 14 Iris is still just as dedicated to and

supportive of Jorge as she was when they were first married almost forty years ago.

           Jorge’s wife and daughters all describe a strong relationship with Jorge. Despite being in

prison for most of Blanca and Mayling’s lives, he has a strong relationship with them and their

children, calls and writes regularly, and has played a vital role in their lives and who they have

become. Blanca has an Associates’ Degree in Business, has two kids, and works as the Vice

President of Operations for a property management company. Mayling has an Associates’ Degree

in Optic Dispensing, has three kids, and is an account manager for ADT Security. Jorge Jr. lives

in California with his wife and three children and works for Porsche. All of his kids are successfully

contributing to society, and they attribute most of their success to learning from their father’s

dedication to be better each day.




11   See id.; Exhibit 3, Jorge PSR at 3.
12   Id.
13   See Exhibit 3, Jorge PSR at 3.
14   See Exhibit 5, Jorge family support letters at 3; see also Exhibit 3, Jorge PSR at 3-4.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 4
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 13 of 55



          Victor married Lourdes Padro-Vasquez in New York, and the couple have three children

together: Victor Jr., Urbano, and Lounelly. 15 Victor, like his brother, maintains a close relationship

with his children. Victor Jr. lives in Maryland with his wife and three kids, and he works as a

supervisory border patrol agent. Lounelly lives with her husband and four stepchildren, and she

works as a transportation security specialist for TSA. Urbano suffers from Fragile X Syndrome,

and he currently lives in Puerto Rico with his mother and stepfather. Victor’s counsel spoke with

Victor Jr. and Lounelly at great length and witnessed firsthand the pivotal role Victor has played,

and continues to play, in their lives. He calls weekly and interacts with his grandchildren.

          As adults, Lounelly and Victor Jr. recognize that their relationship with their father is due

solely to his efforts while incarcerated. While they have never been ashamed of who he is, they

describe feelings of being “beyond proud” of who he has become. As described by Chief U.S.

Probation Officer Michael J. Luciano, and as evidenced by the numerous support letters submitted

to the court in 2013 and 2014 as part of a Rule 35 motion and again to this motion, “Mr. Torres’

family is intensely loyal and supportive of him.” 16

          Jorge and Victor were very close with their father until his passing. 17 Their mother will be

97 years old in June, and of her five sons, three have passed away and two, Jorge and Victor, are

incarcerated. Due to her age and the ongoing pandemic plaguing our society today, she cannot

even visit her two sons in prison. She has expressed her fervent wish to see Jorge and Victor

released from prison during her lifetime. Very likely, the only way Jorge and Victor will ever see




15   See Exhibit 4, Victor PSR at 3.

16Exhibit   5, Jorge support letters; see also Exhibit 6, Victor family support letters.
17   See also Exhibit 3, Jorge PSR at 3; Exhibit 4, Victor PSR at 3.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 5
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 14 of 55



their mother again is if this Court determines a sentence of time-served is sufficient for the Torres

Brothers.

          If this Honorable Court orders a reduction in Jorge and Victor’s life sentences to time

served, they are prepared with a reentry plan. 18 During their incarceration, even with the

understanding that they were serving life sentences and would never be released, the Torres

Brothers have consistently worked on bettering themselves and learning various life skills that will

allow them to contribute to society as productive, law-abiding citizens. 19 Further, if released, the

two men will live with family in Philadelphia, Pennsylvania. 20 They both have tremendous work

ethics and have learned invaluable skills while incarcerated which will position them both for

various options for gainful employment upon release. They are both eager to begin working and

helping support those who have supported them for the past 33 years. They understand society,

technology, and the ways of the world have changed during their incarceration. They have the

support of many people who have vowed to do whatever necessary to help the Torres Brothers

adapt to living outside of prison walls – for the first time in nearly 33 years. While they are

transitioning, the Torres Brothers intend to spend time with their mother, their children, and their

grandchildren.




18   See Exhibit 7, Jorge Reentry Plan; see also Exhibit 8, Victor Reentry Plan.
19   See Exhibit 7, Jorge Reentry Plan; see also Exhibit 8, Victor Reentry Plan.
20   See Exhibit 7, Jorge Reentry Plan; see also Exhibit 8, Victor Reentry Plan.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 6
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 15 of 55



                      III. FACTUAL AND PROCEDURAL BACKGROUND

          A.      Torres Brothers Offense Conduct.

          In the early 1980s, Jorge and Victor, then in their early twenties, became involved in a

conspiracy to distribute heroin. 21 This was a street level, large-scale heroin distribution network

that operated primarily out of South Bronx and generated large sums of money. While expansive,

it was never affiliated with any established gang network. Through this conspiracy, Jorge and

Victor acquired business and real estate holdings in Puerto Rico. 22 At the time of his arrest in

1987, at 29 years old, Jorge was self-employed, doing business as Torres, Inc., a real estate

operation, and an owner of a shopping mall in Puerto Rico. He was also part owner of three

independent gas stations. 23 Victor, 25 years old, worked in family-owned or privately owned

businesses. 24 These businesses and real estate operations were initially started with money that

the young men acquired unlawfully through their criminal enterprise. As the years went on, the

Torres Brothers shifted their attention from the criminal enterprise to the businesses they built in

Puerto Rico, and in 1986 the two men left the day-to-day management of the heroin conspiracy to

co-defendant Nelson Flores. 25

          The police arrested the Torres Brothers in June 1987. 26 They immediately regretted their

decision and have continued to regret it every day since then. However, they have used that regret



21
     See Exhibit 3, Jorge PSR at 21; Exhibit 4, Victor PSR at 18.
22   See Exhibit 3, Jorge PSR at 23; Exhibit 4, Victor PSR at 20.
23   See Exhibit 3, Jorge PSR at 4.
24   See Exhibit 4, Victor PSR at 3-4.
25   Id. at 24.
26   See Exhibit 3, Jorge PSR; Exhibit 4, Victor PSR.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 7
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 16 of 55



to better themselves and to educate their family and the community on how to not make the same

mistakes they made, and they will continue to do so if released.

          B.       Trial, Conviction and Sentencing.

          Jorge and Victor were indicted on July 9, 1987, in the Southern District of New York (Case

No. S87-CR-00593). The government filed a superseding indictment on January 21, 1988. On

July 6, 1988, the Torres Brothers were convicted by a jury of, inter alia, Conspiracy to Distribute

Heroin in violation of 21 U.S.C. § 846 and Conducting a Continuing Criminal Enterprise in

violation of 21 U.S.C. §§ 848(a) and 848(b). 27 Section 848(b), known as the “kingpin” provision,

which was added to the statute only four years earlier, mandated a sentence of life imprisonment

without parole. In 1988, Judge Walker sentenced both men to life in prison without the possibility

of parole pursuant to the kingpin statute.

          Section 848(b) requires the imposition of a life sentence for a defendant convicted under

848(a) only if additional conditions contained in subsection (b) are satisfied. 28 In the Second

Circuit, section 848(b) is a separate offense from the offense under section 848(a), and its elements

must be proven beyond a reasonable doubt. An offense under section 848(a) is considered a lesser-

included offense to the offense under section 848(b). 29           Importantly, a sentence of life

imprisonment without parole is mandated under section 848(b), but merely permitted under section

848(a). 30



27See United States. v. Torres, 901 F.2d 205, 213 (2d Cir. 1990) (listing the convictions and
sentences), cert. denied, 498 U.S. 906 (1990).
28   See Torres, 901 F.2d at 224.
29   Id. at 241.
30See, e.g., Torres, 901 F.2d at 224 (“Section 848(a) permits the imposition of a life sentence upon
a defendant convicted of its violation. Section 848(b) requires the imposition of a life sentence

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 8
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 17 of 55



           After the Torres Brothers were convicted, the Second Circuit found that improper jury

instructions were given as to the section 848(b) charge. 31 The Torres Brothers’ convictions were

accordingly vacated and remanded with instructions to re-sentence under section 848(a), which

does not mandate life imprisonment without parole. However, on October 22, 1990, Judge Walker

again sentenced the Torres Brothers to life imprisonment without parole. 32 He appeared, however,

to struggle with the decision, making comments that indicated he thought the two men were

remorseful:

           I am quite confident in my own mind that both Jorge and Victor Torres have a
           different mindset today than they did when the sentence was originally
           imposed…They are, through force of character I believe, committed to trying to
           conduct themselves in prison in a way that is meaningful and is in accordance
           with their religious convictions. 33

           The Torres Brothers appealed these new sentences on Eighth Amendment grounds, but the

Second Circuit affirmed the sentences against those specific challenges. 34 The Torres Brothers

brought a number of challenges to their convictions and sentences over the course of their nearly

33 years of incarceration, but none have been successful. Jorge and Victor’s application for

executive clemency was denied in 2017. This motion is their last chance.




upon a defendant convicted under Section 848(a) if, in addition, the requirements of subsection (b)
are satisfied.”) (emphasis in original).
31   Id.
32   See Exhibit 9, Transcript of 10/22/90 Sentencing.
33   See id. at 23:2-4, 25:6-9.
34   United States v. Torres, 941 F.2d 124, 127–28 (2d Cir. 1991).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 9
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 18 of 55



                                         IV. ARGUMENT

       Jorge and Victor Torres do not dispute that their offense was decidedly serious. Although

this was Jorge’s first offense and Victor had only one prior arrest, which was later expunged, and

did not engage in any acts of violence, they did operate a large-scale heroin distribution when

drugs were running rampant and wreaking havoc in New York City. Still, today – nearly 33 years

later – the Torres Brothers are deserving of a “second look” and a reduced sentence. As detailed

below, this Court is now authorized to take such a “second look” and empowered to reduce Jorge

and Victor Torres’ sentences, even to time served.

       A. This Court Has the Authority to Reduce Jorge and Victor Torres’ Sentence to Time
          Served Pursuant to 18 U.S.C. § 3582(c)(1)(A).

       With the changes to 18 U.S.C. § 3582(c)(1)(A) contained in the First Step Act, district

courts no longer need await a motion from the Director of the Bureau of Prisons (“BOP”) before

reducing a defendant’s sentence, even to time served, based on the existence of “extraordinary and

compelling” circumstances. Rather, district courts may now do so directly upon the filing of a

motion by a defendant after the earlier of two events: (1) rejection by the warden of the facility in

which a defendant is being held of a request for an 18 U.S.C. § 3582(c)(1)(A) sentence reduction

motion; or (2) the lapse of 30 days from the receipt of such a request by the warden of such facility.

       Moreover, the “extraordinary and compelling reasons” upon which district courts may

reduce a sentence are no longer limited to medical condition, age, and family circumstances. There

are no limits as to the “extraordinary and compelling reasons” that might warrant a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). Therefore, this Court is free to determine on its

own whether “extraordinary and compelling reasons” exist that warrant a reduction of the Torres

Brothers’ life sentences to time served or otherwise, and then free to decide what relief to give

them under the statute. The Torres Brothers’ post-incarceration conduct, their age, medical


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 10
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 19 of 55



conditions, and the unprecedented ongoing pandemic are all “extraordinary and compelling

reasons” justifying a sentence reduction to time-served for the Torres Brothers.

       Once a defendant files an 18 U.S.C. § 3582(c)(1)(A) sentence reduction motion, a district

court may reduce that defendant’s sentence to time served if it finds that: (1) “extraordinary and

compelling reasons” exist for a sentence reduction after considering the 18 U.S.C. § 3553(a)

factors; and (2) a reduced prison term is consistent with the applicable policy statements set forth

in Section 1B1.13 of the Guidelines. According to 18 U.S.C. § 3553(a)(2), the four purposes of

sentencing are retribution, deterrence, incapacitation, and rehabilitation. As more fully discussed

below, none of these sentencing goals are served by the continued incarceration of the Torres

Brothers. They have successfully deterred their children, at-risk youth, and other incarcerated

individuals from engaging in criminal activity. This fact, in conjunction with the rehabilitation

and efforts made by the Torres Brothers detailed below, warrant “extraordinary and compelling

reasons” for a sentence reduction.

   i. Congress intended to empower district courts to reduce sentences based on “extraordinary
      and compelling reasons” other than medical condition, age, and family circumstances.

       Congress first enacted the modern form of the “compassionate release” appearing in 18

U.S.C. § 3582 as part of the Comprehensive Crime Control Act of 1984. That legislation included,

among other things, the major sentencing reforms reflected in the Sentencing Reform Act of 1984,

including the abolition of parole and the implementation of the Guidelines, which combined to

ensure that most defendants would serve, in full, the terms of imprisonment imposed on them at

initial sentencing (save for limited “good-time” credit). Recognizing that the abolition of parole

would eliminate the criminal justice system’s means for adjusting to changed circumstances,




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 11
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 20 of 55



Congress created a number of statutory sentence adjustment provisions, which are collectively

codified in 18 U.S.C. § 3582(c). 35

           As relevant here, 18 U.S.C. § 3582(c)(1)(A) provides that district courts can modify a “final

term of imprisonment” if “extraordinary and compelling reasons warrant such a reduction.” Three

points bear noting with regard to the operation of 18 U.S.C. § 3582(c)(1)(A).

           First, Congress empowered district courts, not the U.S. Parole Commission, to decide in

individual cases if “there is a justification for reducing a term of imprisonment.” 36 Put differently,

Congress envisioned 18 U.S.C. § 3582(c)(1)(A) acting as a “safety valve[] for [the] modification

of sentences,” and intended for district courts to be able to reduce sentences when justified by the

various factors and reasons that the U.S. Parole Commission previously considered in making

parole determinations. 37 Lawmakers further noted that the foregoing approach would keep “the

sentencing power in the judiciary where it belongs,” rather than with the U.S. Parole Commission,

and that 18 U.S.C. § 3582(c)(1)(A) would allow for the “later review of sentences in particularly

compelling situations.” 38 This legislative history demonstrates that Congress, in passing the

Comprehensive Crime Control Act of 1984, intended to give district courts an equitable power to,

on an individualized basis, correct sentences when “extraordinary and compelling reasons”

indicate that the original sentence imposed on any individual defendant no longer serves legislative

objectives.



35See generally Shon Hopwood, Second Looks & Second Chances, Cardozo Law Review
(available today at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3404899).
36   See S. Rep. No. 98-225, at 56 (1983).
37   Id. at 121.
38   Id.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 12
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 21 of 55



          Second, although the power to reduce sentences provided for by 18 U.S.C. § 3582(c)(1)(A)

has most often been used to reduce the prison terms of elderly and/or terminally ill defendants,

nothing in the statutory language or legislative history of 18 U.S.C. § 3582(c) indicates that

Congress intended to limit its application to elderly defendants or defendants with compelling

medical circumstances. Rather, if a judge finds the existence of any “extraordinary and compelling

reasons” warranting a sentence reduction, those reasons could, pursuant to 18 U.S.C. §

3582(c)(1)(A), form the legal basis for the reduction “of an unusually long sentence.” 39 Indeed,

the legislative history of 18 U.S.C. § 3582(c)(1)(A) indicates that lawmakers thought that

“extraordinary and compelling reasons” for a sentence reduction should not be limited to medical

condition, age, and family circumstances. In particular, recognizing that parole had historically

played a key role in the federal criminal justice system, legislators explained how some defendants

may warrant a sentence reduction, after service of some period of incarceration, based on any

number of “circumstances”:

                     The [Senate Judiciary] Committee believes that there may be
                     unusual cases in which an eventual reduction in the length of a term
                     of imprisonment is justified by changed circumstances. These
                     would include cases of severe illness, cases in which other
                     extraordinary and compelling circumstances justify a reduction of
                     an unusually long sentence, and some cases in which the sentencing
                     guidelines for the offense of which the defendant was convicted
                     have been later amended to provide a shorter term of
                     imprisonment. 40

          Third, notwithstanding all of the foregoing, Congress conditioned the reduction of any

“final term of imprisonment” pursuant to 18 U.S.C. § 3582(c)(1)(A) on the filing of a motion by

the Director of the BOP requesting such a reduction. Thus, district courts – until the recently


39   Id. at 55-56.
40   Id. at 55-56 (1983) (emphasis added).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 13
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 22 of 55



enacted First Step Act – were only authorized to reduce a sentence based on “extraordinary and

compelling reasons” if asked to do so by the Director of the BOP. Finally, the district courts have

the authority to authorize a reduced sentence after rejection by the warden or a 30-day lapse in

response from the warden.

      ii. The U.S. Sentencing Commission has indicated that the “extraordinary and compelling
          reasons” upon which a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) may be
          based are not limited to medical condition, age, and family circumstances.

         In enacting the Comprehensive Crime Control Act of 1984, Congress tasked the United

States Sentencing Commission (“Sentencing Commission”) with the responsibility of developing

standards to identify the existence of “extraordinary and compelling reasons” that warrant a

sentence reduction. 41 However, the Sentencing Commission initially neglected that legislative ly

mandated obligation. In 2007, the Sentencing Commission finally acted, promulgating a policy

statement advising that “extraordinary and compelling reasons” warranting a sentence reduction

could     include   medical condition,   age, family   circumstances,    and “other reasons.”42

         Notwithstanding the foregoing, in April 2013, the Office of the Inspector General of the

U.S. Department of Justice (“OIG”) issued a scathing report finding that the Director of the BOP

rarely filed 18 U.S.C. § 3582(c)(1)(A) sentence reduction motions, even for defendants who clearly

met the Sentencing Commission’s objective criteria for a sentence reduction. 43 In response, the

Sentencing Commission expanded its guidance to district courts on qualifying circumstances and



41 See 28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied
and a list of specific examples”).
42   See U.S.S.G. § 1B1.13, Application Note 1(A) (Amendment 698).
43See Exhibit 10, U.S. Dep’t of Justice Office of the Inspector General, The Federal Bureau of
Prisons’ Compassionate Release Program (Apr. 2013).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                      Page 14
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 23 of 55



encouraged the BOP to file 18 U.S.C. § 3582(c)(1)(A) motions whenever a defendant met the

criteria set forth in Section 1B1.13 of the Guidelines. 44 In doing so, the Sentencing Commission

identified several categories that qualify as “extraordinary and compelling reasons,” including

medical condition, age, family circumstances, and “[o]ther reasons, for circumstances in which the

Director of the BOP determines that there is an extraordinary and compelling reason other than, or

in combination with,” medical condition, age, and family circumstances. 45          The Sentencing

Commission also clarified that “extraordinary and compelling reasons” need “not have been

unforeseen at the time of sentencing in order to warrant” a sentence reduction. 46 In other words,

an “extraordinary and compelling” reason for a sentence reduction that could have been known or

anticipated by a district court at the time of initial sentencing “does not preclude [its]

consideration” for a sentence reduction. 47

           Thus, simply put, the Sentencing Commission, consistent with the text and legislative

history of 18 U.S.C. § 3582(c)(1)(A), concluded that reasons beyond medical condition, age, and

family circumstances could constitute “extraordinary and compelling reasons” for a sentence

reduction, and those “extraordinary and compelling reasons” need not necessarily relate to a

defendant’s circumstances after sentencing.

           Additionally, Congress set forth only one limitation when it delegated authority to the

Sentencing Commission to develop standards for identifying “extraordinary and compelling


44See U.S.S.G. § 1B1.13, Application Note 4; United States v. Dimasi, 220 F. Supp. 3d 173, 175
(D. Mass. 2016) (discussing the progression from the OIG report to new “encouraging”
guidelines).
45   U.S.S.G. § 1B1.13, Application Note 1(A) (internal quotation marks omitted).
46   Id., Application Note 2.
47   Id.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                      Page 15
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 24 of 55



reasons” for a sentence reduction: “Rehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” 48 There is no doubt that lawmakers legislated that sole

limitation so that district courts would not use a defendant’s rehabilitation, standing alone, as a

basis for a sentence reduction, thereby creating a direct substitute for the parole system that

Congress abolished when it passed the Comprehensive Crime Control Act of 1984. Importantly,

legislators’ use of the modifier “alone” evidences that they believed that rehabilitation is relevant

to the question of whether a sentence should be reduced and that rehabilitation, when considered

together with other equitable factors, could constitute “extraordinary and compelling reasons” for

a sentence reduction.

          iii.   The First Step Act authorizes federal courts to reduce sentences based on
                 virtually any “extraordinary and compelling reasons.”

          As detailed above, district courts, before the First Step Act, could only reduce a defendant’s

sentence if the Director of the BOP filed a motion before the district court requesting such relief. 49

In other words, district courts had no authority before the First Step Act, absent the rare filing of a

motion by the Director of the BOP, to reduce the sentence of any defendant, even if a defendant

unambiguously presented “extraordinary and compelling reasons” for a sentence reduction (either

as determined by a judge or as defined by the Sentencing Commission in Section 1B1.13 of the

Guidelines).

          Thus, practically speaking, the Director of the BOP was unilaterally empowered to

determine which defendants presented “extraordinary and compelling reasons” for a sentence



48
     28 U.S.C. § 994(t) (emphasis added).
49 See United States v. Beck, Case No. 13-CR-186-6, 2019 WL 2716505, at *4 (W.D.N.C. June
28, 2019) (“Before passage of the First Step Act of 2018, district courts could grant compassionate
release sentence reductions only upon a motion by the BOP Director”).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 16
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 25 of 55



reduction and was the only individual authorized by law to initiate a sentence reduction

proceeding. 50 Indeed, even the U.S. Department of Justice recognized that, before passage of the

First Step Act, the BOP functionally had final say on what constituted an “extraordinary and

compelling reason” for a sentence reduction because only the Director of the BOP could file an 18

U.S.C. § 3582(c)(1)(A) sentence reduction motion. 51

       The OIG found that leaving the Director of the BOP with such unilateral and unqualified

authority created several problems. Among other things, the OIG found that the BOP: (1) failed

to provide adequate guidance to staff on the criteria for 18 U.S.C. § 3582(c)(1)(A) motions; (2)

failed to set timelines for the review of requests for 18 U.S.C. § 3582(c)(1)(A) motions; (3) failed

to create formal procedures for informing defendants about 18 U.S.C. § 3582(c)(1)(A); and (4)

failed to generate a system for tracking requests for 18 U.S.C. § 3582(c)(1)(A) motions. 52 Thus,

the OIG concluded that the “BOP does not properly manage the compassionate release program,

resulting in inmates who may be eligible candidates for release not being considered.” 53



50
   The BOP’s policies and procedures concerning 18 U.S.C. § 3582(c)(1)(A) sentence reduction
motions in existence before passage of the First Step Act are found in “Program Statement 5050.49
– Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §
3582(c)(1)(A)      and     U.S.C.      §      4205(g)”      (March      25,    2015).         See
https://www.bop.gov/policy/progstat/5050_049_CN-1.pdf.
51 See U.S. Dep’t of Justice, Letter to Gilberto Hinojosa, Chairman, U.S. Sentencing Commission
(July 14, 2007)(noting that because Congress authorized the BOP alone to determine which
defendants to bring to a court’s attention for a potential sentence reduction, “it would be senseless
[for the Sentencing Commission] to issue policy statements allowing the court to grant such
motions on a broader basis than the responsible agency will seek them”).
52See Exhibit 10, U.S. Dep’t of Justice Office of the Inspector General, The Federal Bureau of
Prisons’ Compassionate Release Program (Apr. 2013), at i–iv.
53Id.; see also Stephen R. Sady & Lynn Deffebach, Second Look Resentencing Under 18 U.S.C.
§ 3582(c) as an Example of Bureau of Prisons Policies That Result in Overincarceration, 21 Fed.
Sent. Rptr. 167 (Feb. 2009).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 17
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 26 of 55



        Congress heard and acted on those complaints, passing the First Step Act in late 2018,

which fundamentally transformed the process by which 18 U.S.C. § 3582(c)(1)(A) sentence

reduction motions are adjudicated. In particular, district courts today can resentence a defendant

“upon motion of the defendant” as long as a defendant first files a request for a sentence reduction

motion with the warden of the facility in which s/he is being held that is rejected or the lapse of 30

days “from the receipt of such a request by the warden of the defendant’s facility,” whichever

happens first. 54

        Thus, simply put, once a defendant files an 18 U.S.C. § 3582(c)(1)(A) sentence reduction

motion after the occurrence of either of the two foregoing events, a district court may reduce that

defendant’s sentence to time served (or any other prison term short of the initial sentence) if it

finds that: (1) “extraordinary and compelling reasons” exist for a sentence reduction after

considering the 18 U.S.C. § 3553(a) factors; and (2) a reduced prison term is consistent with the

applicable policy statements set forth in Section 1B1.13 of the Guidelines. 55

        Congress made the foregoing changes in an effort to expand the use of 18 U.S.C. §

3582(c)(1)(A) and reduce sentences that no longer serve the sentencing objectives of the federal

criminal justice system. Thus, today, federal judges have the power to order sentence reductions

and, in doing so, are authorized to reduce prison terms on the full array of grounds reasonably

encompassed by the phrase “extraordinary and compelling reasons.” Put differently, relief under



54See 18 U.S.C. § 3582(c)(1)(A); Beck, 2019 WL 2716505, at *5 (“Among other things, [the First
Step Act] add[s] a provision allowing courts to consider motions by defendants for compassionate
release without a motion by the BOP Director so long as the defendant has asked the Director to
bring such a motion the Director fails or refuses”).
55 See Beck, 2019 WL 2716505, at *6 (“Thus, courts may, on motions by defendants, consider
whether a sentence reduction is warranted for extraordinary and compelling reasons other than
those specifically identified in the application notes to the old policy statement”).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 18
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 27 of 55



18 U.S.C. § 3582(c)(1)(A) is now available to any defendant whose conditions have changed such

that a fair-minded person could conclude that “extraordinary and compelling” reasons for a

sentence reduction exist.

          United States v. Cantu-Rivera, 56 is instructive with regard to this Court’s newfound

authority to reduce sentences based on “extraordinary and compelling reasons.” Initially, the court

in Cantu-Rivera explained that “[t]he First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A)

to allow district courts to modify sentences of imprisonment upon motion by the defendant if the

defendant has fully exhausted all [BOP] administrative rights . . . or 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 57 After serving

over 30 years in prison, the defendant’s life sentence for Conspiracy to Distribute Cocaine was

reduced to time served. The Court based this reduction principally on “the extraordinary degree of

rehabilitation Mr. Cantu-Rivera has accomplished during the 30 years he has been incarcerated.”

Rehabilitative conduct relied on by the Court included “extensive educational achievements” such

as “completion of over 4,000 hours of teaching while in federal prison to complete a Teaching

Aide apprenticeship with the Department of Labor,” his “service as a teaching assistant in several

prison facilities for high-school equivalency and English-as-a-Second-Language programs,” and

“his service in the BOP’s suicide 23 watch program, helping to care for inmates placed in solitary

confinement due to suicide attempts.” 58




56   Case No. 89-CR-204, 2019 WL 2578272 (S.D. Tex. June 24, 2019).
57United States v. Cantu-Rivera, Case No. 89-CR-204, 2019 WL 2578272, *1 (S.D. Tex. June 24,
2019) (internal quotation marks omitted).
58   Id. at *2.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                      Page 19
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 28 of 55



           Similarly, in United States v. Cantu, 59 the court reduced that defendant’s 290-month

sentence (which had previously been reduced to 210 months based on Amendments 782 and 788

to the Guidelines) to time served after service of more than 14 years imprisonment based

principally on his medical condition, even though he “ha[d] not presented evidence that his reasons

are extraordinary and compelling under the three explicitly defined reasons” set forth in

Application Note 1 to Section 1B1.13 of the Guidelines. 60

           And, in United States v. McGraw,61 the court stated that the First Step Act’s modification

of 18 U.S.C. § 3582(c)(1)(A) “now provides an avenue for a defendant to seek a [sentence

reduction directly] from the Court” and that “courts have universally turned to U.S.S.G. § 1B1.13

to provide guidance on the ‘extraordinary and compelling reasons’ that may warrant a sentence

reduction.” 62 The Court then reduced that defendant’s life sentence for Possession with Intent to

Distribute Methamphetamine, of which he had served 17 years, to time served, based principally

on “his serious medical conditions,” even though he had a long criminal history and had occupied

a “leadership” position in the Diablos motorcycle gang. 63




59   Case No. 05-CR-458, 2019 WL 2498923 (S.D. Tex. June 17, 2019).

60   Id. at *3.
61   Case No. 02-CR-00018, 2019 WL 2059488 (S.D. Ind. May 9, 2019).
62United States v. McGraw, Case No. 02-CR-00018, 2019 WL 2059488, *1(S.D. Ind. May 9,
2019).
63   Id. at 2-6.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 20
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 29 of 55



       B.      Jorge and Victor Torres Have Exhausted their Administrative Remedies for the
               Filing of an 18 U.S.C. § 3582(c)(1)(a) Sentence Reduction Motion Directly with
               this Court.

       On November 8, 2019, the Torres Brothers filed a request for a sentence reduction motion

with the warden of the facility in which they are incarcerated, FCI Fairton in Fairton, New Jersey.64

The Torres Brothers did not receive a response from the warden at FCI Fairton within 30 days, but

ultimately their requests were denied in February 2020. Therefore, the Torres Brothers are now

statutorily authorized to directly present this Court with the instant 18 U.S.C. § 3582(c)(1)(A)

sentence reduction motion.

       C.      Extraordinary and Compelling Reasons Support the Reduction of the Torres
               Brothers’ Life Sentences to Time Served.

       Society does not expect much from imprisoned people who receive life sentences. The

Torres Brothers, however, have done the unexpected, making a difference inside and outside the

prison community. The Torres Brothers have added significant value to prison society, to the lives

of at-risk juveniles, and to the lives of their children and grandchildren, despite going to prison

when some of their children were below the age of one. Truly, the Torres Brothers have become

an extraordinary example of how incarcerated individuals can contribute to society and that people

truly can change.

       To date, the Torres Brothers, both non-violent, first-time offenders, have served nearly 33

years of the life sentence imposed by Judge Walker. They are not immediate-gratification, easy-

way-out, immature young men in their twenties anymore. Rather, they are now educated, spiritual,

hard-working contributors to society in their sixties.




64
 See Exhibit 11, Jorge compassionate release request and warden’s response; see also Exhibit 12,
Victor compassionate release request and warden’s response.

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 21
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 30 of 55



          i.     The Torres Brothers are fully and unconditionally rehabilitated.

          The Torres Brothers have done everything in their power to rehabilitate themselves despite

having no realistic hope of release. Their rehabilitation is demonstrated by their genuinely

exceptional accomplishments and meritorious prison record. Not only are the officers at FCI

Fairton in favor of the Torres Brothers’ release, but so is the judge that sentenced them to life

imprisonment.     After nearly 33 years on the bench, the Torres Brothers’ case was the first time

Judge Walker supported a case for sentence reduction. 65 The people who have seen the Torres

Brothers’ progress first-hand believe there is no further need for their continued confinement. 66

          During their 33 years of incarceration, the Torres Brothers have completed a plethora of

courses, educational programs, and life skills programs at the prison. Incredibly, in nearly 33

years, the Torres Brothers have only received a single disciplinary infraction for a messy cell

during a time when the space was being renovated. They have exhibited no violent behavior and

have been role models for fellow incarcerated individuals in their constant strides toward self-

improvement and spiritual growth. This unbroken pattern of good behavior is truly remarkable

because, generally speaking, people serving life without parole sentences become management

problems as they have no expectation of ever being released, and, therefore, have little incentive

to follow prison rules. One infraction over the course of 33 years in prison is nearly unheard of

and is an exceptional achievement for anyone incarcerated in various facilities for over three

decades. This factor alone demonstrates “extraordinary and compelling” character, behavior, and

reasons supportive of a sentence reduction.




65   See Exhibit Ex. 2, U.S. Circuit Judge Walker Letters at 4.
66See Exhibit 13, Jorge Bureau of Prisons Support Letters; Exhibit 14 Victor Bureau of Prisons
Support Letters; Exhibit 5, Jorge Family Support Letters; Exhibit 6, Victor Family Support Letters.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 22
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 31 of 55



           ii.    The Torres Brothers are remorseful and accept full responsibility for their
                  actions.

            The Torres brothers are exceptional. Despite their life sentences, they are model inmates

 and are regularly asked to volunteer for programs that facilitate interactions between the public

     and the prison system. Since their first day of incarceration, the Torres Brothers have chosen to

     face the consequences of their actions head on, better themselves, and use their mistakes to

     educate their children, nieces, nephews, grandchildren, and the public.

           Furthermore, the words of Jorge and Victor’s families, as well as the BOP Staff who have

known them for close to 30 years, evidence the tremendous impact that these convictions have

already had on the brothers, the punishment they have been placing on themselves for over three

decades, and the genuine remorse and regret they feel.

                  ● “One of the greatest things about Victor is that even though he
                    has been incarcerated for nearly 29 years, he has influenced his
                    three children in a positive direction. His oldest son (33 yrs. old)
                    faithfully serves as a Border Patrol Agent in Texas. His 29 years
                    old daughter works for the TSA in Dallas, TX. And his 31 year
                    old middle son has been diagnosed with fragile x syndrome since
                    his birth. However, his son is eager to live and be united with his
                    father as soon as he is released from prison.” 67 (Statement of
                    BOP Counselor, Michael C. Coard)

                  ● “I personally witnessed and experienced how these two men
                    thrived daily mentoring myself and other men and troubled
                    youth through genuine thoughtfulness and caring. They are a
                    true light within the gloom, despair and darkness of the Federal
                    Penal System. These men are highly respected within the prison
                    system by both the inmate population, the front line staff and the
                    administration.” 68 (Statement of former incarcerated individua l,
                    Ramon Nicolai)



67
     See Exhibit 14, Victor BOP Support Letters at 6.
68 See Exhibit 5, Jorge Family Support Letters at 24-25; Exhibit 6, Victor Family Support Letters
at 23-24.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 23
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 32 of 55



       We offer these and other support letters as evidence of the Torres Brothers’ remorse,

contrition, and acceptance of responsibility, and respectfully submit that these materials, combined

with the other factors detailed herein, and the ongoing pandemic, demonstrate “extraordinary and

compelling reasons” supportive of a sentence reduction.

       iii.    The Torres Brothers are pillars in the religious community of BOP.

       With a life sentence, it is hard to see the light in the darkness. But that is what the Torres

Brothers have been doing for the past 33 years – for themselves, for each other, and for those in

prison around them. They have been a source of light in an extremely dark and desolate place for

nearly 33 years.

       Besides involvement in community-outreach mentor programs, the Torres Brothers have

also been involved in their church. They are deeply pious and religious men of great faith despite

residing in a place where many have lost all hope. In particular, Jorge and Victor have ascended

to a leadership role within the church. They have both served in the Prison Chapel for the past 28

years. Jorge completed a number of courses through the Berean School of the Bible and is

currently the Inmate Pastor of the Spanish Congregation. Victor served as the usher for the Spanish

Congregation for many years, and he currently conducts bible study sessions. In a place where

many people lose faith and lose themselves, the Torres Brothers have done the opposite.

       According to the Federal Bureau of Prisons Chaplain at FCI Fairton, both men are

dedicated to their church and unlikely to recidivate. Regarding both, the Chaplain wrote:

       [Jorge/Victor] Torres is not only a sincere Christian, he is also a great teacher. He
       has been conducting great bible study for many years. [He] is also very supportive
       of our institution when other inmates have had difficult times. Through his great
       example, there were many inmates who have changed their lives in a positive way.
       . . . [H]e is a changed and wonderful man, a great minister, and a wonderful father...I
       believe that he is completely ready to return to our normal community. I highly




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                            Page 24
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 33 of 55



          recommend his release as soon as possible, as it is good for our nation, for him, as
          well as his family. 69 (Statement of BOP Chaplain Daniel D. Cho)

          Regarding Victor specifically, the Chaplain wrote:

          He has also served as a Suicide Companionship mentor for the last ten years. One
          of the greatest things about Victor is that even though he has been incarcerated for
          nearly 29 years, he has influenced his three children in a positive direction. . . . [H]e
          is a changed and wonderful man, a great minister, and a wonderful father.70
          (Statement of BOP Chaplain Daniel D. Cho)

          Regarding Jorge specifically, the Chaplain wrote:

          [Jorge] is the lay minister for the Spanish Service. He always serves the Lord with
          a faithful heart and has served as a lay minister for the past 28 years in the Prison
          Chapel. . . . He is also a designated translator. . . . [His wife Iris] is such a wonderful
          and godly woman. When her husband entered Prison, she was 25 years old, yet she
          has continually supported her husband for more than 28 years. Even though both
          of them are not physically together, they have been happily married for over 35
          years. 71 (Statement of BOP Chaplain Daniel D. Cho)

          iv.     The Torres Brothers have acted in ways that far exceed merely rehabilitating
                  themselves.

          When not involved in community outreach or their church, the Torres Brothers have

worked towards general self-improvement.             While in prison, Victor received his Bachelor’s

Degree in Management from Park College in Parkville, Missouri, graduating magna cum laude

with a GPA of 3.733. Both men have also completed apprenticeships and training to become

successful dental lab technicians for the federal prison system. 72              Additionally, they have




69See Exhibit 13, Jorge BOP Support Letters, at 6; Exhibit 14, Victor BOP Support Letters at 11-
12.
70   See Exhibit 14, Victor BOP Support Letters at 11.
71   See Exhibit 13, Jorge BOP Support Letters at 6.
72   See Exhibit 21, Victor Accomplishments.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                                   Page 25
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 34 of 55



completed programs to develop skills ranging from accounting, to culinary arts, to repairing

microwave ovens—and the list goes on. 73

          A former incarcerated individual, Ramon Nicolai, who has written a letter on behalf of

Jorge and Victor Torres, noted, “My sentencing Judge the Honorable Gustavo A. Gelpi lauded me

for my outstanding achievements in programming and rehabilitation over my 25 years of

incarceration but my achievements pale in comparison to that of Jorge and Victor.” 74 He goes

further to state, “As a matter of fact[,] in the 32 years I spent behind bars I never saw such

incomparable rehabilitation and dedication to changing one’s life as these two men showed me.”75

          These are clear indications of men who have spent their time and talents wisely, despite

having no hope of ever being released. Jorge and Victor have done everything they can with the

resources at their disposal in prison to better themselves and redeem themselves. Given their track

record spanning over three decades, it is clear that they will continue on this path of helping others,

and, if given the opportunity, that they will be hardworking and law-abiding members of society.

If released, their testimony about their experiences will do more to deter others from committing

crimes than keeping them in prison ever will.

          For these reasons, U.S. Circuit Judge Walker recently wrote:

          In sum, in my view, the Torres’ continued incarceration is not necessary to serve
          the needs of our criminal sentencing scheme. See 18 U.S.C. § 3553(2). In the more
          than 32 years on the bench, this is the first time that I have supported a
          commutation. But it is the first time that I have encountered individuals whom I




73   Exhibit 7, Jorge Reentry Plan at 1-2; Exhibit 8, Victor Reentry Plan at 1-2.
74Exhibit 5, Jorge Family Support Letters at 24-25; Exhibit 6, Victor Family Support Letters at
23-24.
75Exhibit 5, Jorge Family Support Letters at 24-25; Exhibit 6, Victor Family Support Letters at
23-24.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                          Page 26
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 35 of 55



          have sentenced that have rehabilitated themselves so completely and have rejected
          their criminal pasts so resoundingly. 76

Additionally, Federal Bureau of Prisons Chief Psychologist, Brian Redondo wrote:

          Based on my observations, I have a high degree of confidence in their ability to
          succeed outside of a controlled environment, as their growth spans various areas:
          psychological, spiritual, employment, education, etc. They have demonstrated
          sustained, exemplary behavior for close to 30 years and there is no reason to believe
          their actions would not translate outside of the correctional setting. 77

          Although Congress provided that rehabilitation alone cannot serve as an “extraordinary

and compelling reason” for a sentence reduction, the Torres Brothers’ educational and

rehabilitative accomplishments are uniquely and distinctively important because they engaged in

such positive activities without any tangible incentive other than self-improvement. Simply put,

the Torres Brothers, in the face of a life sentence, assumed a positive outlook and attitude towards

life, sought to improve themselves to the utmost extent possible, and were motivated to do so

notwithstanding their circumstances. All of these factors combined with their age, their health,

and the ongoing pandemic support a reduction of Jorge and Victor Torres’ life sentences. Thus,

we respectfully submit that “extraordinary and compelling reasons” exist for the reduction of Jorge

and Victor Torres’ life sentences.

          v.     The Torres Brothers have exceptional character, even in the opinion of BOP staff
                 at FCI Fairton.

          The Corrections Officers and other BOP staff at FCI Fairton consistently describe Jorge

and Victor Torres as “model inmates” – that is, reliable, considerate, and trusted persons with

integrity and positive attitudes. 78 Although these individuals may not know all the details of the



76   Exhibit 2, U.S. Circuit Judge Walker Letters at 4.
77   See Exhibit 15, Letter from Federal Bureau of Prisons Chief Psychologist, Brian Redondo at 2.
78   See generally Exhibit 13, Jorge BOP Support Letters; Exhibit 14, Victor BOP Support Letters.

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                             Page 27
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 36 of 55



Torres Brothers’ offense from nearly 33 years ago, and obviously do not have the same

responsibilities as this Court, they are still law enforcement professionals who have had almost

daily contact with Jorge and Victor for decades. Thus, their insights should be accorded significant

weight.

          Michael Coard, a Correctional Counselor at FCI Fairton, has known, worked with, and

observed the Torres Brothers in 1987, when they were first arrested, and then again since 2000

when they arrived at FCI Fairton. 79 Among other things, he said the following about the Torres

Brothers:

          Jorge and Victor have always tried to influence and mentor younger inmates so they
          could have positive role models to look to for advice and leadership. They have
          always expressed genuine remorse, contrition and acceptance of responsibility for
          their criminal conduct. In my twenty-seven year career I have seen a lot of inmates
          leave and return to prison, but Jorge and Victor would never return. 80

Mr. Coard further observed that:

          In the years I have observed and known them; with their education and vocational
          training they have acquired while incarcerated I am certain that if they were
          released into society the court system would not see any problem arise from them.
          Also with the experience that they have acquired with the ROPE program and their
          desire to continue with a similar program which they have shared with me (Project
          P.O.W.E.R.) lead me to believe that they would be an asset to our society when
          released. Therefore, I believe that they would be successful and productive law
          abiding citizens. 81

          All of their former employers support them and indicate their remarkable dedication and

efforts throughout their time in prison. For example, Jorge has been described as an individual that

goes “above what is asked” in his work and “[c]onsistently finds ways to improve [the] department



79
     Exhibit 13, Jorge BOP Support Letters at 4; Exhibit 14, Victor BOP Support Letters at 4.
80   Exhibit 13, Jorge BOP Support Letters at 4; Exhibit 14, Victor BOP Support Letters at 4.
81
     Exhibit 13, Jorge BOP Support Letters at 4-5; Exhibit 14, Victor BOP Support Letters at 4-5.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 28
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 37 of 55



as a whole.” 82 Victor has received similar praise from his employers throughout the years of

incarceration. Both brothers are considered stellar contributors, hard workers, and huge assets to

the departments for which they have worked.

          Furthermore, BOP Chaplain Daniel D. Cho, who has known Jorge and Victor Torres for

years, advocated on behalf of Jorge and Victor as follows:

          [A]s a man of God myself, I know that he committed the crime in the past.
          However, [Jorge/Victor] is a changed and wonderful man, a great minster, and a
          wonderful father. I believe that he is completely ready to return to our normal
          community. I highly recommend his release as soon as possible, as it is good for
          our nation, for him, as well as his family. 83

The opinions of BOP Staff who have known, worked with, and observed the Torres Brothers over

the past 33 years are highly relevant and reflective of who they have become. It is clear they are

not the same individuals who entered prison in 1987. Instead, they are extraordinary individua ls

with “extraordinary and compelling reasons” for a reduction in their life sentences.

          vi.    The Torres Brothers are committed to working with at-risk-youth.

          For six years, the Torres Brothers were inmate facilitators for Reaching Out to Provide

Enlightenment, R.O.P.E., a program designed to help deter youth from lifestyles that may lead to

incarceration. 84   As described by Michael Coard (the program’s administrator), the R.O.P.E.

Program is designed to:

          deter youth from lifestyles that may lead them to incarceration. Local youth from
          Pennsylvania, New Jersey and Delaware who have been identified as offenders or
          potential offenders visit the institution to undergo intensive program participation
          with R.O.P.E. facilitators. The facilitators’ message clearly conveys the importance
          of gang awareness, drug awareness, goal setting, peer pressure management,

82
 Exhibit 16, Unicor Work Performance Evaluation Record of Jorge Torres (October 1, 2011 –
March 31, 2012 evaluation).
83   See Exhibit 13, Jorge BOP Support Letters, at 6; Exhibit 14, Victor BOP Support Letters at 6.
84   See Exhibit 13, Jorge BOP Support Letters at 2; Exhibit 14, Victor BOP Support Letters at 2.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                            Page 29
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 38 of 55



          criminal lifestyle identification, conflict resolution techniques and the importance
          of education. 85

          State court judges order juveniles to attend this program, and Jorge and Victor were among

only ten men chosen from 1,400 candidates to be inmate facilitators of this program. They were

chosen in large part because of their “extraordinary achievements within the institution and model

conduct.” 86 They were “handpicked by staff members” at their prison to participate in this program

“due to their exemplary conduct with staff and inmate alike.” 87 In their capacity of inmate

facilitators for R.O.P.E., the Torres Brothers regularly presented for at-risk youth. In these

presentations, Jorge and Victor would describe their background, how they came to be involved

in selling drugs, their criminal conduct, and their regrets. They also strongly cautioned against

anyone following in their footsteps.

          In addition to their achievements and model conduct, Jorge and Victor’s complete

rehabilitation and lack of risk for recidivism played a role in the reason staff members and

counselors chose the brothers to be facilitators and mentors in this program. As one correctional

counselor wrote:

          In my twenty-seven year career, I have seen a lot of inmates leave and return to
          prison, but Jorge and Victor would never return. In the years I have observed and
          known them; with their education and vocational training they have acquired while
          incarcerated I am certain that if they were released into society the court system
          would not see any problem arise from them. Also with the experience that they have
          acquired with the ROPE program and their desire to continue with a similar
          program which they have shared with me (Project P.O.W.E.R.) lead me to believe
          that they would be an asset to our society when released. Therefore, I believe that




85   See Exhibit 13, Jorge BOP Support Letters at 2; Exhibit 14, Victor BOP Support Letters at 2.
86   See Exhibit 13, Jorge BOP Support Letters at 2; Exhibit 14, Victor BOP Support Letters at 2.
87   See Exhibit 13, Jorge BOP Support Letters at 4; Exhibit 14, Victor BOP Support Letters at 4.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                            Page 30
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 39 of 55



          they would be successful and productive law-abiding citizens. 88 (Statement of BOP
          counselor Michael C. Coard)

          Response to the Torres Brothers’ R.O.P.E. Program presentations has been nothing short

of extraordinary. They received dozens of letters (some of which are collected under Exhibits 17

and 18) from the at-risk youth with whom he spoke, who wrote (among other things):


          ●      “In particular I would like to thank Jorge Torres and Victor Torres.
                 Unfortunately, they are a living testimony that ones actions will eventually
                 catch up to you. After leaving your program, juveniles often ask about them.
                 I have seen juveniles with CDS offenses who thought they were
                 ‘untouchable’ and that dealing with CDS was a normal way of life. After
                 attending your program and talking to one or both Torres brothers, these
                 same juveniles vowed to end their involvement in CDS.” 89 (Statement of
                 Superior Court of New Jersey Probation Officer Aseem Reid)

          ●      “Jorge and Victor add a positive and vital message to your program. Their
                 testimonies are tragic, powerful and effective. They, as well as the other
                 R.O.P.E. members, have indirectly taken on the most important and difficult
                 task of helping to raise and guide our children. They should be commended.
                 I personally thank Jorge Torres, Victor Torres, and all other program
                 members and coordinators for not giving up on our children.” 90 (Statement
                 of Superior Court of New Jersey Probation Officer Aseem Reid)

          The R.O.P.E. Program is successful in large part because of the Torres Brothers’ dedication

and strength of character.

          In addition to their work as R.O.P.E. Program facilitators, Jorge and Victor have also

created a detailed reentry plan for Project P.O.W.E.R. (“Presenting Opportunity While Embracing




88   Exhibit 13, Jorge BOP Support Letters at 4-5; Exhibit 14, Victor BOP Support Letters at 4-5.
89Exhibit 17, Jorge R.O.P.E. Support Documents, at 7; see also Exhibit 18, Victor R.O.P.E.
Support Documents, at 8.
90Exhibit 17, Jorge R.O.P.E. Support Documents, at 7-8; see also Exhibit 18, Victor R.O.P.E.
Support Documents, at 8-9.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                           Page 31
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 40 of 55



Restoration”), a nonprofit organization modeled after R.O.P.E., which they hope to implement in

their communities, if released. 91

         The Torres Brothers are not required to participate in the R.O.P.E. Program or to create

programs to implement if released, especially because they are serving life sentences with little to

no hope of release. However, they do so because they have sought to become better people behind

bars, which is blindingly evident when looking at all of their accomplishments                while

incarcerated. 92 Moreover, they have dedicated themselves to giving back to the community in

which they live – even if that means from prison. These actions, efforts, and contributions are

what set the Torres Brothers apart from other incarcerated persons and other “lifers.” The Torres

Brothers’ participation and leadership roles in the prison programs at FCI Fairton, combined with

the other factors detailed herein, including their age, medical condition, and the ongoing COVID-

19 pandemic, all demonstrate “extraordinary and compelling reasons” supportive of a sentence

reduction.

         D.      The COVID-9 Outbreak Presents a Compelling and Extraordinary Circumstance
                 that Warrants Compassionate Release for the Torres Brothers, Who are at Risk.

         On March 11, 2020, the World Health Organization (“WHO”) officially classified the new

strain of coronavirus, COVID-19, as a pandemic. 93 As of March 30, 2020, COVID-19 has infected

at least 750,000 worldwide, leading to over 35,000 deaths. 94 In the United States, approximately


91   Exhibit 19, P.O.W.E.R. Brochure.
92   See generally, Exhibit 20 Victor Accomplishments.
93“WHO Characterizes COVID-19 as a Pandemic,” World Health Organization (March 11, 2020),
available at https://bit.ly/2W8dwpS.
94“Coronavirus Map: Tracking the Global Outbreak,” New York Times (March 25, 2020),
available at https://www.nytimes.com/interactive/2020/world/coronavirus-
maps.html?action=click&pgtype=Article&state=default&module=styln-
coronavirus&variant=show&region=TOP_BANNER&context=storyline_menu?action=click&p

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 32
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 41 of 55



162,000 have been infected, leading to 2,874 deaths. 95 These numbers are increasing every minute

and certainly underrepresent the true scope of the crisis as test kits in the United States have been

inadequate to meet demand. Experts anticipate that it may kill 200,000 Americans and infect many

more. 96 Currently, there is no approved cure, treatment, or vaccine. 97

            New York has been labeled the new “epicenter” of the pandemic worldwide. 98 As of April

2, 2020, there were more than 83,000 cases in New York and at least 1,940 deaths. 99 New York

health officials estimate that the number of hospitalizations in the state will double every two days

over the course of the next two to three weeks. 100 New York’s cases of COVID-19 now represent

45 percent of the cases in the United States and over 8 percent of the cases worldwide. 101 New




gtype=Article&state=default&module=styln-
coronavirus&variant=show&region=TOP_BANNER&context=storyline_menu.
95   Id.
96  Bobby Allyn, Fauci Estimates that 100,000 to 200,000 Americans Could Die From the
Coronavirus, National Public Radio (Mar. 29, 2020), https://www.npr.org/sections/coronavirus-
live-updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-
die-from-the-coronavirus.
97 See Pien Huang, How the Novel Coronavirus and the Flu are Alike . . . And Different, National
Public                   Radio               (Mar.                 20,                   2020),
https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus-
and-the-flue-are-alike-and-different.
98New York Becomes ‘Epicenter’ of Coronavirus Pandemic, Politico New York Health Care
(March 25, 2020), available at https://www.politico.com/states/new-york/newsletters/polit ico-
new-york-health-care/2020/03/25/new-york-becomes-epicenter-of-coronavirus-pandemic-
333669.
99   “Coronavirus Map: Tracking the Global Outbreak,” New York Times (March 28, 2020).
100   Id.
101   Id.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 33
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 42 of 55



Jersey is not far behind. As of April 2, 2020, New Jersey has over 22,000 cases and 355 deaths. 102

New Jersey currently has the second highest number of COVID-19 cases, second only to New

York. 103

            On March 13, 2020, the White House declared a national emergency under Section 319 of

the Public Health Service Act, 42 U.S.C. § 247(d)). 104 On March 16, 2020, the White House issued

guidance recommending that, for the next eight weeks, gatherings of ten persons or more be

canceled or postponed. 105 On March 20, 2020, Governor Andrew Cuomo ordered 100 percent of

all non-essential workers to remain home, effectively shuttering New York’s entire economy. 106

These drastic measures followed the issuance of a report by British epidemiologists, concluding

from emerging data that 2.2 million Americans could die without drastic intervention to slow the

global spread of the deadly virus. 107

            The Centers for Disease Control and Prevention (“CDC”) have also issued guidance related

to the deadly effects of COVID-19 on certain high-risk patients of the population.        The CDC



102   Id.
103   Id.
104 The White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus    Disease (COVID-19) Outbreak (March 13, 2020),                     available at
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
105
  Sheri Fink, “White House Takes New Line After Dire Report on Death Toll,” New York Times
(March 17, 2020), available at https://www.nytimes.com/2020/03/16/us/coronavirus-fatality-rate-
white-house.html.
106 Keshia Clukey and Henry Goldman, “Cuomo Orders 100% of Nonessential N.Y. Workforce
to Stay Home,” Bloomberg News (March 20, 2020), available at
https://www.bloomberg.com/news/articles/2020-03-20/n-y-gov-cuomo-100-percent-of-
workforce-must-stay-home.
107   Fink, “White House Takes New Line After Dire Report on Death Toll,” New York Times.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 34
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 43 of 55



identified the population most at risk of death from the disease to include older adults with chronic

medical conditions, such as lung disease, heart disease, and diabetes. 108 For these individuals, the

CDC warned to take immediate preventative actions, including avoiding crowded areas and

staying at home as much as possible. Id.

       E.      The Conditions of BOP Incarceration Foster the Spread of COVID-19, and Jorge
               and Victor Torres’ Age and Current Medical Conditions Render Them Particularly
               Susceptible to an Unreasonable Risk of Death and an Inability to Take Preventative
               Measures or Self-care Recommended by the CDC.

       With New York at the “epicenter” of the COVID-19 pandemic, and New Jersey close

behind, it is only a matter of time before COVID-19 finds its way into FCI Fairton, where the

Torres Brothers are housed.      Conditions of confinement at FCI Fairton create an optimal

environment for the transmission of the highly contagious virus. 109 People who work in the facility

leave and return daily; people deliver supplies to the facility daily; and imprisoned people were

having social, legal, and medical visits regularly prior to the BOP’s decision to stop visits for 30

days starting on March 13, 2020. 110 Public health experts are unanimous in their opinion that

incarcerated individuals “are at special risk of infection, given their living situations” and “may

also be less able to participate in proactive measures to keep themselves safe,” and “infection




108 “People Who Are At Higher Risk For Severe Illness,” CDC (March 26, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fhigh-risk-complications.html.
109Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases 45(8):
1047-1055 (2007), available at https://doi.org/10.1086/521910.
110     “Federal  Bureau     of   Prisons   Covid-19     Action     Plan,”    available     at
https://www.bop.gov/resources/news/20200313_covid-19.jsp; see also Exhibit 1, Affidavit of Dr.
Brie Williams.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 35
         Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 44 of 55



control is challenging in these settings.” 111 The risk of coronavirus to incarcerated seniors is high.

“Their advanced age, coupled with the challenges of practicing even the most basic disease

prevention measures in prison, is a potentially lethal combination.” 112

        The Torres Brothers are powerless to take the preventative self-care measures directed by

the CDC for their high-risk group to remain safe from the COVID-19 infection. They cannot self-

quarantine or partake in “social distancing” in the prison facility. They are housed in pairs with a

common washroom among various people. Furthermore, there are also community spaces where

incarcerated persons and prison staff gather, including a common room, laundry facilities,

barbershop, religious services, medical areas, dining hall, small library, and a gym. These high-

density areas are precisely the kind of spaces that have caused the alarmingly high-spread rates of

COVID-19 in New York City. 113 Hand sanitizer, an effective disinfectant recommended by the

CDC to reduce transmission rates, is contraband in jails and prisons because of its alcohol

content. 114   Correctional health experts worry that no matter what precautions are taken by

crowded prisons, these facilities may become incubators for the COVID-19 disease. 115


111
  “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States” (March 2, 2020), at https://bit.ly/2W9V6oS.
112See Exhibit 1, Dr. Brie Williams Affidavit at 4.
113“White House Tells Travelers from New York to Isolate as City Cases Soar,” New York Times
(March 24, 2020), available at https://www.nytimes.com/2020/03/24/nyregion/coronavirus-new-
york-update.html.
114 Keri Blakinger and Beth Schwarzapfel, “How Can Prisons Contain Coronavirus When Purell
is      Contraband?,”    ABA      Journal     (March        13,    2020),     available    at
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-
coronavirus.
115
  Michael Kaste, “Prisons and Jails Worry About Becoming Coronavirus ‘Incubators’,” NPR
(March 13, 2020), available at https://www.npr.org/2020/03/13/815002735/prisons-and-ja ils-
worry-about-becoming-coronavirus-incubators.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                          Page 36
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 45 of 55



        During the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of

cases because they could not maintain the level of separation and sanitation necessary to prevent

widespread infection. 116 The Prison Policy Initiative has called on American jails and prisons to

release medically fragile and older adults, noting that these persons are at high risk for serious

complications and even death from COVID-19. 117 Similarly, members of Congress have written

to the BOP to urge that efforts be made to allow immediate release of non-violent, elderly

persons. 118 The Coronavirus Aid, Relief, and Economic Security (CARES) Act, enacted on March

27, 2020, allows the Attorney General to expand the BOP’s ability to move prisoners to home

confinement.    119   This came after Attorney General William Barr requested that the BOP use its

statutory authority to release certain people to home confinement as there are some at-risk

individuals who are non-violent and pose minimal likelihood of recidivism that would be safer if

released. 120




116“Prisons and Jails are Vulnerable to COVID-19 Outbreaks,” The Verge (Mar. 7, 2020),
available at https://bit.ly/2TNcNZY.
117 Peter Wagner & Emily Widra, “No Need to Wait For Pandemics: The Public Health Case for
Criminal Justice Reform,” Prison Policy Initiative (March 6, 2020), available at
https://www.prisonpolicy.org/blog/2020/03/06/pandemic.
118 Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ and BOP
must also do all they can to release as many people as possible who are currently behind bars and
at risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons
may move the court to reduce an inmate’s term of imprisonment for “extraordinary and compelling
reasons.”).
119See Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136, §
12003(b)(2) (2020).
120 Memo. From Attorney Gen. William Barr to Director of BOP, Prioritization of Home
Confinement Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020), at
https:://www.politico.com/f/?id=00000171-1826-d4a1-ad77-fda671420000.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                      Page 37
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 46 of 55



            Jorge Torres is 63 (turning 64 in July) and Victor Torres is 59 (turning 60 in October).

Jorge Torres suffered a stroke in 2018 and currently suffers from high blood pressure, arthritis,

and diabetes. Diabetes is one of the chronic conditions the CDC has stated puts individuals at

higher-risk for contracting COVID-19. 121 Specifically, early research shows that the mortality rate

of those with diabetes that contract the virus are more than twice as high as overall mortality.   122


The preliminary overall fatality rate in an early report done by the World Health Organization was

3.8%, while the fatality rate for people with diabetes was 9.2%. 123 This research is focused on the

non-prison population and becomes even more concerning when considered in the prison context.

Furthermore, the brothers’ mother and two sisters suffer from Alzheimer’s, and Jorge has been

showing early signs of memory loss. 124 Victor Torres suffers from arthritis and gall bladder stones,

which cause extreme pain, and his pain has been exacerbated by the stress of the ongoing

pandemic.

            Jorge and Victor are the non-violent, older incarcerated people with preexisting medical

conditions that officials are urging be released. Given the unparalleled and ongoing health crisis,

compelling and extraordinary circumstances exist to support compassionate release more than ever

before at this unique time in our country’s history. 125 The BOP cannot adequately protect the


121   See Exhibit 1, Affidavit of Dr. Brie Williams at 4.

122See Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19),
World Health Organization (Feb. 24, 2020), at 12, https://www.who.int./docs/default-
source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf.

123   Id.

124See generally Exhibit 21, Jorge Medical Records (These are all of the medical records counsel
has at this time, but is requesting more and will supplement the medical records if permitted by
the Court).
125 See Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte
releasing detainee from immigration detention “[I]n light of the rapidly escalating public health

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 38
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 47 of 55



Torres Brothers from infection, especially in light of their vulnerability and the rapid, and

underreported, spread of COVID-19 already taking place in our prison system. There is an urgent




crisis”); United States v. Jeremy Rodriguez, 2:03-cr-0027-AB-1 (E.D. Pa. April 1, 2020) (finding
the following, when considered together, amounted to “extraordinary and compelling reasons” to
reduce the defendant’s sentence to time served after serving seventeen years: the defendant’s
underlying health condition (diabetes); the danger of prisons in the midst of COVID-19; the
defendant’s proximity to release; and the commendable rehabilitation shown by the defendant
during his seventeen years in prison); United States v. Selna, 8:16-cr-76-JVS (C.D. Cal. Mar. 26,
2020) (“Michaels has demonstrated that the Covid-19 virus and its effects in California constitute
‘another compelling reason’” justifying temporary release under § 3142(i).). United States v.
Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (releasing defendant with criminal history in gun &
drug case, citing “palpable” risk of spread in jail and “real” risk of “overburdening the jail’s
healthcare resources”; “the Court is . . . convinced that incarcerating the defendant while the
current COVID-19 crisis continues to expand poses a greater risk to community safety than posed
by Defendant’s release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C.
Mar. 26, 2020) (“The Court is convinced that incarcerating Defendant while the current COVID-
19 crisis continues to expand poses a far greater risk to community safety than the risk posed by
Defendant’s release to home confinement on . . . strict conditions.”); United States v Garlock, No.
18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (citing “chaos” inside
federal prisons in sua sponte extending time to self-surrender: “[b]y now it almost goes without
saying that we should not be adding to the prison population during the COVID-19 pandemic if it
can be avoided”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1
(S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of dangerous
complications should he contract COVID-19”); United States v. Stephens, 2020 WL 1295155, __F.
Supp. 3d__ (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and
extraordinarily dangerous nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL
1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-
19 while in jail is a special circumstance that warrants bail.”); In re Request to Commute or
Suspend County Jail Sentences, Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of
defendants serving time in county jail “in light of the Public Health Emergency” caused by
COVID-19); see also United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua
sponte inviting defendant to move for reconsideration of a just-denied motion for release “[i]n light
of the evolving nature of the Covid-19 pandemic”); United States v. Matthaei, No. 1:19-CV-
00243-BLW, 2020 WL 1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by
90 days in light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev.
Mar. 17, 2020) (suspending intermittent confinement because “[t]here is a pandemic that poses a
direct risk if Mr. Barkman . . . is admitted to the inmate population of the Wahoe County Detention
Facility”); United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting
compassionate release to defendant in part due to “Congress’s desire for courts to release
individuals the age defendant is, with the ailments that defendant has during this current
pandemic”).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 39
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 48 of 55



need to act now, before the life-threatening virus spreads within the prison and the Torres Brothers

become infected.

       In summary, the COVID-19 virus is highly transmissible, extraordinarily dangerous, and

poses a severe threat of death to the high-risk, older inmates with pre-existing medical conditions.

The Torres Brothers fit into this high-risk category. The conditions at FCI Fairton do not allow

them to take the self-care measures required by the CDC to protect their safety. Releasing the

Torres Brothers will only benefit the prison system by minimizing the number of incarcerated

people in need of protection from COVID-19.

       F.      The Relevant 3553(a) Factors Including the Torres Brothers’ Release Plan Favor
               Resentencing.

       When extraordinary and compelling reasons are established, the Court must consider the

relevant sentencing factors in § 3553(a) to determine whether a sentencing reduction is warranted

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

       i.      The Torres Brothers have a realistic release plan that takes into account the time
               needed to transition back into society.

       In this case, a review of the § 3553(a) factors, and their release plans, favor granting the

Torres Brothers compassionate release.        Upon release, both brothers intend to move to

Philadelphia, Pennsylvania.    Jorge Torres will relocate to Philadelphia to live with his niece,

Joanna Lebron. Victor Torres will relocate to Philadelphia to live with his sister, Minerva Torres

Lebron. Furthermore, the Torres Brothers’ 97 year old mother lives in Philadelphia, and while

rebuilding their own personal lives, both men hope to be close to their mother during her final

years. While both men are eager to begin working, they understand the realities of reentering

society after three decades in prison. During their incarceration, even with the understanding that

they were serving life sentences and would never be released, the Torres Brothers have consistently

worked on bettering themselves and learning various life skills.     This has provided them with

DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 40
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 49 of 55



invaluable skillsets that will allow for gainful employment. Moreover, the Torres Brothers have a

long line of people waiting to support and help integrate them back into society.

          Furthermore, their behavior, efforts, lack of a disciplinary record, and good acts over the

last 33 years prove that, if released, they will not pose a threat to their community or reoffend.

Instead, Jorge and Victor Torres will take everything they have learned over the past 33 years in

prison, including their education and varied skillsets, to become productive members of their

communities. These facts, coupled with the remaining § 3553(a) factors, favor reducing the Torres

Brothers’ sentence to time-served under compassionate release.

          ii.    Releasing the Torres Brothers does not diminish the seriousness of their offense.

          First, their offense conduct, while concededly serious, did not involve violence. This was

Jorge’s first and only arrest, and Victor had an expunged record in Puerto Rico. 126 Both men came

to prison as young, immature adults, and Jorge and Victor will exit, if this Honorable Court will

allow, as educated, mature, and atoned family men. They have contributed to society and to those

struggling to make the right decision while in prison, and they intend to initiate a similar program

in their communities upon release. After serving three decades in prison, releasing the Torres

Brothers under compassionate release, coupled with all of their accomplishments and the ongoing

pandemic, does nothing to diminish the seriousness of their offense – one they have spent 33 years

in prison regretting and atoning for.

          iii.   The Torres Brothers’ advancing age and medical conditions favor their release
                 especially in light of the ongoing COVID-19 pandemic.

          The Torres Brothers’ advancing age and medical conditions have worsened over time, and

they are now at high risk for COVID-19. Jorge Torres has been prescribed Lisinopril (5 mg) for



126   See Exhibit 3, Jorge PSR at 2; Exhibit 4, Victor PSR at 2.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 41
           Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 50 of 55



his high blood pressure, Atravastation (40 mg) to unclog his veins, Aspirin (81 mg) to thin his

blood, Metformin (500 mg) for his diabetes, and he manages his arthritis without medication. As

mentioned above, he previously suffered a stroke while incarcerated. 127 Victor Torres manages

his arthritis and gall bladder stones on his own, and he is currently not on any medication. 128

However, Jorge is in his early 60s, and Victor will be 60 this year, and as they continue to age,

their health will continue to decline.

           Their advancing age and current health conditions in the midst of the COVID-19 crisis are

sufficient extraordinary and compelling reasons for the Court to conclude that their personal

history and characteristics favor resentencing – and ultimately release – under the § 3553(a)

factors.

           iv.    The Torres Brothers’ sentence is disproportionate to those of other large-scale
                  conspiracy cases and to all of their former co-defendants.

           The remaining § 3553(a) factors favor release for the Torres Brothers. They have served

almost 33 years in prison. One key sentencing factor stressed by Congress in 18 U.S.C. § 3553(a)

is “the need to avoid unwarranted sentence disparities” among similarly situated defendants. The

Torres Brothers’ crime was serious.        In retrospect, however, it is clear that the punishment

presently imposed on them, life without parole, is disproportionately severe compared to the

sentences received by leaders of major drug trafficking organizations. The following examples

illustrate this argument:

           •      The Arellano-Felix Drug Organization (“AFO”) was “once among the world’s most
                  violent and powerful multi-national drug trafficking organizations.” 129 The AFO

127   See Exhibit 11, Jorge compassionate release request and warden’s response at 3.
128 See Exhibit 12, Victor compassionate release request and warden’s response at 3.
129
   See, e.g., FBI, “Last of the Arellano-Felix Brothers Sentenced” (Aug. 19, 2013), available at
https://www.fbi.gov/sandiego/press-releases/2013/last-of-the-arellano-felix-brothers-sentenced
(last accessed March 31, 2020).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                       Page 42
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 51 of 55



                 was responsible for moving hundreds of tons of cocaine and marijuana from
                 Mexico and Colombia into the United States. 130 The organization terrorized the
                 southwest United States border with executions, torture, beheadings, kidnappings ,
                 and bribes to law enforcement. 131 In 2013, Eduardo Arellano-Felix, who acted as
                 the chief financial officer of the organization was sentenced to 15 years in federal
                 prison. 132 His brother Benjamin, also an organization leader, was previously
                 sentenced to 25 years in federal prison. The third brother and primary leader of the
                 organization, Javier, was sentenced to life in prison. 133

            •    Osiel Cardenas-Guillen was the former head of the Gulf Cartel. The Gulf Cartel
                 was responsible for importing thousands of kilograms of cocaine into the United
                 States from Mexico and using violence and intimidation to further the goals of the
                 criminal enterprise. In 2010, Cardenas-Guillen was sentenced to 25 years in federal
                 prison. 134

            •    George Jung was responsible for 85% of the cocaine smuggled into the United
                 States in the 1970s and 1980s and was released from federal prison in 2014 after
                 serving approximately 20 years. 135 He was originally sentenced to 60 years but
                 received a reduction based on cooperation. 136

            •    Finally, Griselda Blanco, known as the Cocaine Godmother and the Queen of
                 Cocaine, was a drug lord of the Medellín Cartel and a pioneer in the Miami-based
                 cocaine drug trade and underworld during the 1970s and early 1980s. 137 In addition
                 to moving tons of cocaine into the United States, Blanco was responsible for

130   Id.
131   Id.
132   Id.
133   Id.
134 See, e.g., FBI, “Osiel Cardenas-Guillen, Former Head of the Gulf Cartel, Sentenced to 25
Years’ Imprisonment” (Feb. 24, 2010), https://archives.fbi.gov/archives/houston/press-
releases/2010/ho022410b.htm (last accessed March 31, 2020).
135See, e.g., CBS, “Notorious Ex-Cocaine Kingpin George Jung Out of Prison, Living in San
Francisco” (June 3, 2014), available at http://sanfrancisco.cbslocal.com/2014/06/03/notorious-
ex-cocaine-kingpin-george-jung-out-of-prison-living-in-san-francisco/ (last accessed March 31,
2020).
136   Id.
137 See, e.g., CBS, “The Hunt for the ‘Cocaine Godmother’” (Sept. 27, 2012), available at
http://miami.cbslocal.com/2012/09/27/the-hunt-for-the-cocaine-godmother/ (last accessed March
31, 2020).


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 43
            Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 52 of 55



                   ordering several drug-related murders. 138 In 1988, she was sentenced to 15 years
                   in federal prison. 139

            Not only are Jorge’s and Victor’s sentences proven disproportionately severe when

compared with the sentences received by these notorious and violent drug kingpins, they are also

starkly disproportionate to the sentences received by their twelve co-defendants, all of whom have

now been released. Using the limited information available to search for the co-defendants on the

BOP’s inmate database, it is believed that the last co-defendant was released at least four years

ago, and at least one co-defendant, Efrain Arcelay, was released over twenty years ago. 140

            The overview of other conspiracy cases above outlines the severe disproportionate nature

of the Torres Brothers’ sentences. Jorge and Victor’s life sentences are now significantly out-of-

line with those of their co-defendants, as well. A reduction of their sentence is therefore needed

to “avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.”

            v.     After 33 years in prison, the sentencing goal of deterrence has been met.

            After nearly 33 years in prison, there is no further need served by the Torres Brothers

remaining confined. Over three decades is sufficient to deter the public, and it has clearly been

sufficient to punish Jorge and Victor. The Torres Brothers are not a threat to the public. If we

allow the justice system to work as it should, the Torres Brothers can be the example of

incarcerated individuals serving a significantly lengthy sentence and successfully contributing to


138    Id.; see also Biography.com,         “Griselda Blanco Biography,” available at
http://www.biography.com/people/griselda-blanco-20965407 (last accessed March 31, 2020)
(noting that Blanco was a named suspect in more than 200 murders).
139   Id.
140Two co-defendants, Nelson Flores and Fernando Padron, passed away while incarcerated. The
rest appear to be released based on a search on the BOP website.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                          Page 44
          Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 53 of 55



society upon their release. Most importantly, Judge Walker, their 1988 sentencing judge, believes

that further detainment is unnecessary at this time:

          In sum, in my view, the Torres’ continued incarceration is not necessary to serve
          the needs of our criminal sentencing scheme. See 18 U.S.C. § 3553(2). In the more
          than 32 years on the bench, this is the first time that I have supported a
          commutation. But it is the first time that I have encountered individuals whom I
          have sentenced that have rehabilitated themselves so completely and have rejected
          their criminal pasts so resoundingly. 141

          The Torres Brothers’ offense conduct was serious, and they still have a life sentence

hanging over their heads. However, the circumstances from 1988 have changed drastically.

Moreover, the circumstances in the last 30 days have changed, and will continue to change, as

each day goes by. There is no more time to waste, and the Torres Brothers certainly do not have

time to waste.

          The government cannot dispute that the Torres Brothers are model prisoners, are not a

danger to society, and are advancing in their age. Furthermore, it cannot be disputed that, based

on both brothers’ compromised health as outlined above, they are in grave physical danger facing

the current pandemic. The government also cannot guarantee, or provide any sense of confidence,

that this widespread virus will not make its way inside the doors of the federal facility in Fairton,

as it has already made its way into so many other prison facilities. If the virus spreads inside that

prison, it could kill one or both of the Torres Brothers. The Court, in sentencing the Torres

Brothers in 1988, intended to give them life sentences – but not death sentences. If nothing is

done, that is quite possibly the new outcome for the Torres Brothers. Even before this unparalleled

pandemic, Judge Walker determined the Torres Brothers had served enough years behind bars.

We are respectfully asking this Court to also find they are worthy of release.



141   Exhibit 2, U.S. Circuit Judge Walker Letter at 4.


DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                         Page 45
        Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 54 of 55



        vi.    There is nothing to gain with the continued incarceration of Jorge and Victor
               Torres.

        While there is nothing to gain, there is much to be lost by the Torres Brothers’ continued

incarceration. They are perfect examples of who incarcerated individuals should aspire to be. They

are rehabilitated to the fullest extent, have maintained strong ties to their families in the last 33

years, have educated themselves multiple times over, have participated in nearly all programs

offered within the prison facility, and they have plans to incorporate a rehabilitation program into

their communities. They are in their early 60s, have collectively already suffered a stroke, high

blood pressure, diabetes, or gall bladder stones, and now they await the almost certain outbreak of

COVID-19 within FCI Fairton.

        Releasing the Torres Brothers would fulfill Congress’ intent in offering courts greater

flexibility to reduce sentences when changed circumstances justify a later review. This ongoing

pandemic is a changed circumstance no one could have ever predicted, but so is Jorge and Victor’s

progress, rehabilitation, and post-incarceration conduct. The Torres Brothers’ health conditions,

their increasing age, their post-incarceration conduct, and the rapidly advancing COVID-19

outbreak, together with the prison’s inflexibility to provide them the ability to take self-care

measures directed by the CDC to remain safe during the outbreak, warrants a reduced sentence in

their case.

                                        V.   CONCLUSION

        For the foregoing reasons, the Torres Brothers respectfully request that the Court grant a

reduction in their sentence to time served under these unprecedented and unpredictable conditions

presented in the midst of the ongoing COVID-19 pandemic.




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                                        Page 46
      Case 1:87-cr-00593-JSR Document 548 Filed 04/02/20 Page 55 of 55



                                   Respectfully submitted,


                                   B ELL NUNNALLY & M ARTIN LLP

                                   By: /s/ Arianna Goodman
                                       Arianna Goodman
                                       agoodman@bellnunnally.com
                                       Texas Bar No. 24109938
                                       Jeff Ansley
                                       jansley@bellnunnally.com
                                       Texas Bar No. 00790235
                                       Katherine Devlin (pro hac pending)
                                       kdevlin@bellnunnally.com
                                       Texas Bar No. 24094372
                                       2323 Ross Avenue, Suite 1900
                                       Dallas, Texas 75201
                                       (214) 740-1400 Telephone


                                   B URIED ALIVE PROJECT

                                   By: /s/ Brittany Barnett
                                       Brittany K. Barnett (pro hac pending)
                                       brittany@buriedaliveproject.org
                                       Texas Bar No. 24078196
                                       3131 McKinney Avenue, Suite 600
                                       Dallas, Texas 75204
                                       (214) 919-4421 Telephone

                                     ATTORNEYS FOR JORGE AND VICTOR
                                     TORRES




DEFENDANTS JORGE AND VICTOR TORRES’ MOTION FOR A SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)                                          Page 47
